 



Exhibit 10.K
JOHNSON CONTROLS, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
     In consideration of the employment of the undersigned employee
(“Executive”) by Johnson Controls, Inc., or its affiliated companies
(“Company”), it is agreed between Executive and Company as follows in lieu of
any other agreements or commitments relating to such employment, whether written
or oral and whether past or present, unless expressly included or incorporated
herein:
     1. DUTIES. The Company agrees to employ Executive as a manager with duties
and responsibilities which the Company acting either through its Board of
Directors or its Chief Executive Officer, its sole discretion believes are
appropriate to Executive’s skills, training and experience. Executive agrees to
perform such assigned duties by devoting full time, due care, loyalty and best
efforts thereto and complying with all applicable laws and the requirements of
the Company’s policies and procedures on employee conduct, including but not
limited to the Ethics and no-harassment policies.
     2. TERM. This Agreement will be for an initial period of one year, and will
thereafter automatically renew for successive one-year periods unless terminated
as provided in Section 4, replaced or amended as provided in Section 5, or
superceded as provided in Section 6.
     3. COMPENSATION. Executive shall be paid or be eligible for the base
salary, bonuses, and benefits set forth in Exhibit A, subject to the terms and
conditions set forth in this Section, Exhibit A and in Section 4. The salary,
benefits, and bonuses will be reviewed and adjusted periodically in accordance
with the Company’s policies then in existence. Those policies and any benefit
and bonus programs may be amended from time to time at the Company’s discretion.
     4. TERMINATION. Executive’s employment with the Company may be terminated
as follows, and Executive’s sole right to receive compensation, benefits, or
bonuses after the termination shall be exclusively as set forth below. At the
time of any such termination, upon request of the Company, such Executive agrees
to resign in writing from all positions and board memberships of the Company and
its subsidiaries and affiliates.
     (a) DEATH. If Executive dies during the term of this Agreement, this
Agreement shall terminate and the Company shall be obligated to pay a lump sum
payment equal to six (6) months of Executive’s monthly base salary to the
beneficiaries set out in Exhibit A, or to his estate if no beneficiaries have
been designated, no later than thirty (30) days after the date of the
Executive’s death. However, all benefit plans or bonuses in effect upon
Executive’s death shall operate m accordance with their terms covering death of
the Executive or terminate immediately if silent.
     (b) DISABILITY. If Executive becomes disabled during the term of this
Agreement, the Company may terminate Executive’s employment and this Agreement,
and Executive’s sole remedy shall be to the Company’s Short and Long Term
Disability

 



--------------------------------------------------------------------------------



 



Policies m effect at that time and Executive’s “disability” shall be determined
in accordance with such plan provisions. All other bonuses and benefits m effect
at that time shall operate in accordance with their provisions relating to
disability or terminate if there is no such provision.
     (c) BY EMPLOYEE. Executive may terminate his or her employment and this
Agreement at any time for any reason, including resignation or retirement. All
compensation, bonuses, or benefits in effect at that time shall cease as of the
date of termination, unless specifically provided otherwise with respect to
voluntary terminations in the applicable bonus or benefit policies. Without
limiting the Company’s discretion generally, the Company specifically reserves
the right to grant or not grant stock options, restricted stock, bonuses or
other awards to an employee who has voluntarily terminated employment or
announced his intention to do so.
     (d) FOR CAUSE. The Company may terminate Executive for theft, dishonesty,
fraudulent misconduct, violation of Section 7 or 8 of this Agreement, gross
dereliction of duty, grave misconduct injurious to the Company or serious
violation of the law or the Company’s policies and procedures on employee
conduct. In the event the Company terminates Executive for cause hereunder, the
Executive shall not be due any compensation, bonuses or benefits after the
Termination Date unless earned in full prior to such date in accordance with the
applicable provisions of the plan or plans. The Company, if allowed by law, may
set off losses, fines or damages the Executive has caused it as a result of such
misconduct.
     (e) WITHOUT CAUSE. The Company, acting through its Board of Directors or
through its Chief Executive Officer, may terminate Executive for any reason
other than as set out in Sec. 4. a. - d. In such an event, Executive shall
receive a severance allowance under the Company’s severance policy in effect at
that time provided Executive signs a full release in form and substance
acceptable to the Company; however, in no event shall such benefits be less than
Executive’s base salary for one (1) year or twice the severance payments
provided under the then current severance policy, whichever is greater. The
severance payment shall be paid in a single sum as soon as practicable, but in
no event more than ten (10) business days, following the date of Executive’s
separation from service. Executive shall also receive any bonus or benefits in
effect at that time under plan provisions for terminations without cause or none
if such plans are silent. For purposes hereof, whether Executive has separated
from service will be determined pursuant to the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended, which will generally occur when
the Executive terminates employment from the Company and its affiliates (within
the meaning of Section 414(b) and (c) of the Internal Revenue Code of 1986, as
amended, provided that the phrase “at least 50 percent” shall be used in place
of “at least 80 percent” each place it appears in the regulations thereunder).
Executive will be presumed to have terminated employment when the level of bona
fide services provided by Executive to the Company and its affiliates
permanently decreases to a level of twenty percent (20%) or less of the level of
services rendered by Executive, on average, during the immediately preceding
36 months (or such lesser period of service); provided that if Executive takes a
leave of absence from the Company or an affiliate for purposes

2



--------------------------------------------------------------------------------



 



of military leave, sick leave or other bona fide leave of absence. Executive
will not be deemed to have a separation from service for the first six
(6) months of the leave of absence, or if longer, for so long as Executive’s
right to reemployment is provided either by statute or by contract; provided
that if the leave of absence is due to Executive’s medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of six (6) months or more, and such
impairment causes Executive to be unable to perform the duties of his position
with the Company or an affiliate or a substantially similar position of
employment, then the leave period may be extended for up to a total of
twenty-nine (29) months without causing a separation from service.
     5. AMENDMENT. The Company may at any time in its discretion amend, modify
or replace this Agreement; however, such changes shall not reduce the benefits
provided Executive for termination without cause under Sec. 4.e.
     6. CHANGE OF CONTROL. In the event there is a “change of control” in the
Company, as such term is defined in the Agreement attached as Exhibit B, then
the Agreement set forth in Exhibit B shall supersede and replace this Agreement
in all respects.
     7. NONCOMPETITION. (a) Executive agrees that for a period of one year after
the termination of active employment hereunder, he shall not, except as
permitted by the Company’s prior written consent, in any capacity in which
Confidential
Information or Trade Secrets of the Company would reasonably be regarded as
useful, engage in, be employed by, or in any way advise or act for any business
which is a competitor of the Company with respect to the products or services
provided by any division or group within the Company to which Executive devoted
substantial attention in the year preceding termination of employment with the
Company, and within the national and international geographic markets served by
any such division or group. This restriction shall also apply to any ownership
or other financial interest in such a competitor except the ownership of less
than five percent of the shares of any corporation whose shares are listed on a
recognized stock exchange or trade in an over-the-counter market. Depending on
the scope of Executive’s responsibilities in the year preceding termination of
employment with the Company, this covenant could potentially apply to a
geographic area coextensive with the Company’s operations, including but not
limited to all of North America and the European Economic Community. This
covenant shall survive the termination of this Agreement.
     (b) REMEDIES. The Executive acknowledges and agrees that the terms of
Section 7 and 8: (i) are reasonable in geographic and temporal scope, (ii) are
necessary to protect legitimate proprietary and business interests of the
Company in, inter alia, near permanent customer relationships and confidential
information. The Executive further acknowledges and agrees that (x) the
Executive’s breach of the provisions of Section 7 will cause the Company
irreparable harm, which cannot be adequately compensated by money damages, and
(y) if the Company elects to prevent the Executive from breaching such
provisions by obtaining an injunction against the

3



--------------------------------------------------------------------------------



 



Executive, there is a reasonable probability of the Company’s eventual success
on the merits. The Executive consents and agrees that if the Executive commits
any such breach or threatens to commit any breach, the Company shall be entitled
to temporary and permanent injunctive relief from a court of competent
jurisdiction, in addition to, and not in lieu of, such other remedies as may be
available to the Company for such breach, including the recovery of money
damages. The Parties further acknowledge and agree that the provisions of
Section 10(d) below are accurate and necessary because (A) this Agreement is
entered into in the State of Wisconsin, (B) as of the Effective Date, Wisconsin
will have a substantial relationship to the Parties and to this transaction,
(C) as of the date of this Agreement, Wisconsin is the headquarters state of the
Company, which has operations globally and has a compelling interest in having
its employees treated uniformly, (D) the use of Wisconsin law provides certainty
to the Parties in any covenant litigation in the United States, and
(E) enforcement of the provision of this Section 7 would not violate any
fundamental public policy of Wisconsin or any other jurisdiction. If any of the
provisions of Sections 7 or 8 are determined to be wholly or partially
unenforceable, the Executive hereby agrees that this Agreement or any provision
hereof may be reformed so that it is enforceable to the maximum extent permitted
by law. If any of the provisions of Sections 7 or 8 are determined to be wholly
or partially unenforceable in any jurisdiction, such determination shall not be
a bar to or in any way diminish the Company’s right to enforce any such covenant
in any other jurisdiction.
     8. CONFIDENTIAL INFORMATION. (a) The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement). During employment and for two years after termination of the
Executive’s employment with the Company, the Executive, except as may otherwise
be required by law or legal process, shall not use any such information except
on behalf of the Company and shall not communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. This covenant shall survive the termination of this Agreement.
Nothing in this paragraph is intended or shall be construed to limit in any way
Executive’s independent duty not to misappropriate Trade Secrets of the Company.
     (b) “Trade Secret” means information of the Company, including a formula,
pattern, compilation, program, device, method, technique or process, that
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and that
is the subject of efforts by the Company to maintain its secrecy that are
reasonable under the circumstances. During employment with the Company,
Executive shall preserve and protect Trade Secrets of the Company from
unauthorized use or disclosure, and after termination of such employment,
Executive shall not use or disclose any Trade Secret of the Company until

4



--------------------------------------------------------------------------------



 



such time as that Trade Secret is no longer a secret as a result of
circumstances other than a misappropriation involving the Executive.
     9. MANDATORY ARBITRATION. As a condition of his employment with the
Company, and in consideration for that employment, Executive agrees that if he
has any legal disputes with the Company or its supervisors, managers, directors,
or agents concerning his employment or termination of employment, those disputes
will be brought and resolved exclusively through binding arbitration. For
example, any claims by the Executive that he has been demoted, denied promotion,
or discharged because of age discrimination, race discrimination, or unlawful
retaliation will be resolved through binding arbitration. Arbitrations involving
employment issues under this provision will be conducted pursuant to the terms
and conditions of the Company’s Employment Dispute Resolution Program (copy
attached), except that use of arbitration under the Program to resolve
employment disputes will be mandatory rather than voluntary. Arbitrations under
this agreement will be conducted pursuant to the procedural rules established
for resolving employment disputes by the American Arbitration Association (copy
available). By signing this Agreement, Executive releases and waives any right
he has to resolve employment disputes (including claims of unlawful discharge)
through filing a lawsuit in court, and agrees instead that the disputes will be
resolved exclusively though binding arbitration. Because Executive is giving up
the legal right to file a lawsuit against the Company or its supervisors,
managers, directors, or agents involving any and all legal disputes arising from
his employment or termination of employment, the Company encourages him to
consult with an attorney prior to signing this Agreement. Executive understands
that he has twenty-one days to consider whether to sign this agreement. If he
signs it, for a period of seven days following the signing he may revoke the
agreement. In order to make the revocation effective, he must deliver a signed
revocation to the Company within the seven-day revocation period.
Notwithstanding the foregoing, Executive agrees that the Company may seek
enforcement of Sections 7 and 8 of this Agreement by filing an action in a court
of competent jurisdiction seeking temporary, preliminary and permanent
injunctive relief and such other relief as may be necessary to protect the
Company from threatened, imminent, or existing irreparable harm.
     10. MISCELLANEOUS. (a) This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.
     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Executive hereby grants the Company
unlimited authority to assign its rights under this Agreement and consents to
any and all such assignments.
     (c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially of the
business and/or assets of the Company to assume expressly and agree to perform
this

5



--------------------------------------------------------------------------------



 



Agreement in the same manner and at the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
     (d) This Agreement shall be governed by and construed in accordance with
the laws of the State of Wisconsin, without reference to principles of conflict
of laws. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.
     (e) All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
To the address appearing immediately below Executive’s signature.
If to the Company
Johnson Controls, Inc.
5757 North Green Bay Avenue
Milwaukee, WI 53209
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
     (f) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (g) The Company may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from its Board of Directors, Johnson
Controls, Inc. has caused these presents to be executed in its name on its
behalf, all as of the day and year written below.

                              Executive:    
 
                Address:    
 
                JOHNSON CONTROLS, INC.    
 
           
 
  By:        
 
         
 
    Stephen A. Roell, CEO    
 
  Date:        
 
           

7



--------------------------------------------------------------------------------



 



JOHNSON CONTROLS, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
EXHIBIT A

      Executive:  
 
   
 
Base Salary:  
$
   
 
Benefits:  
Executive is eligible to participate in the following benefits provided by
Johnson Controls, Inc., in addition to those benefits provided all salaried
employees. However, Executive is not assured an award under any such benefit in
any year. Each award will be granted each year in accordance with the terms of
the benefit plan.
   
 
Participation:  
Participant is subject to the applicable terms of the plan. In addition to any
vesting and/or forfeiture provision that may apply under the applicable plan,
the Company reserves the right, at its discretion, to revoke or forfeit some or
all of the stock options, restricted stock or other stock based awards with
respect to a fiscal year, and/or to pay all, some, or no bonuses with respect to
a fiscal year if the Executive voluntarily resigns his/her employment or is
discharged for cause prior to the end of the applicable fiscal year. In all
other instances, the terms of the respective plans shall apply.
   
 
Beneficiaries:  
The following beneficiaries will receive death benefits provided under the above
benefits unless beneficiaries have been designated under a specific Benefit plan
by the Executive. If more than one beneficiary is listed, each beneficiary, if
living at the time of payment, will share equally, unless an unequal allocation
has been expressly indicated.

                 
 
  Name:       Relationship    
 
               
 
               
 
  Name:       Relationship    
 
               
 
               
 
  Name:       Relationship    
 
               
 
               
 
  Name:       Relationship    
 
               

8



--------------------------------------------------------------------------------



 



EXHIBIT B
JOHNSON CONTROLS, INC.
CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT
          AGREEMENT by and between Johnson Controls, Inc. a Wisconsin
corporation (the “Company”) and Executive Name (the “Executive”), dated
                    .
          The Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company. The Board believes it is imperative to diminish
the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Executive’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control, and
to provide the Executive with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations. Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.
          NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
     11. Certain Definitions.
     (a) (i) The “Effective Date” shall mean the first date during the Change of
Control Period (as defined in Section 1(b) on which a Change of Control (as
defined in Section 2) occurs. (ii) Anything in this Agreement to the contrary
notwithstanding, if a Change of Control occurs and if the Executive’s employment
with the Company is terminated or the Executive ceases to be an officer of the
Company prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment or
cessation of status as an officer (A) was at the request of a third party who
has taken steps reasonably calculated to effect the Change of Control or
(B) otherwise arose in connection with or anticipation of the Change of Control,
then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment or cessation of
status as an officer.
     (b) The “Change of Control Period” shall mean the period commencing on the
date hereof and ending on the second anniversary of such date; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), the Change of Control
Period shall be

9



--------------------------------------------------------------------------------



 



automatically extended so as to terminate two years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to the Executive that the Change of Control Period shall not be so extended.
     (c) A “Change of Control” shall mean the first to occur of the following
events:
     i. The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
of Control: (I) any acquisition directly from the Company, (II) any acquisition
by the Company, (III) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliated Company, or
(IV) any acquisition by any corporation pursuant to a transaction that complies
with Sections 1(c)(iii)(A), 1(c)(iii)(B) and 1(c)(iii)(C);
     ii. Any time at which individuals who, as of the date hereof, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
     iii. Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined

10



--------------------------------------------------------------------------------



 



voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or an Affiliated
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
     iv. Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.
     (d) As used in this Agreement, the term “Affiliated Company” or “Affiliated
Companies” shall include any company or companies controlled by, controlling or
under common control with the Company; provided that when determining when the
Executive has experienced a Separation from Service for purposes of this
Agreement, control shall be determined pursuant to Code Section 414(b) or
414(c), except that the phrase “at least 50 percent” shall be used in place of
the phrase “at least 80 percent” in each place it appears in the regulations
thereunder.
     (e) “Code” shall mean the Internal Revenue Code of 1986, as amended. Any
reference to a specific provision of the Code shall be deemed to include any
successor provision thereto.
     (f) “Separation from Service” shall mean the Executive’s Termination of
Employment, except that if the Executive continues to provide services following
his or her Termination of Employment, such later date as is considered a
separation from service, within the meaning of Code Section 409A, from the
Company and its Affiliated Companies. Specifically, if the Executive continues
to provide services to the Company or an Affiliated Company in a capacity other
than as an employee, such shift in status is not automatically a Separation from
Service.
     (g) For purposes of this Agreement, the Executive will be considered a
“Specified Employee” if, on the date of the Executive’s Separation from Service,
the

11



--------------------------------------------------------------------------------



 



Executive is a key employee of the Company or an affiliate of the Company
(within the meaning of Code Section 414(b) or (c)) any of the stock of which is
publicly traded on an established securities market or otherwise. The Executive
is considered a key employee for the 12-month period beginning on the first day
of the fourth month following the key employee identification date, which is
December 31 of each year, such that if the Executive satisfies the requirements
for key employee status as of December 31 of a year, the Executive shall be
treated as a key employee for the 12-month period beginning April 1 of the
following calendar year. The Executive will meet the requirements for key
employee status as of December 31 of a year if the Executive meets the
requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii), applied in
accordance with the regulations under Code Section 416, but disregarding Code
Section 416(i)(5), at any time during the 12-month period ending on such
December 31. For purposes of determining whether the Executive is a key
employee, the definition of compensation under Treasury Regulation §1.415-2(a)
shall be used, applied as if the Company and its affiliates were not using any
safe harbor under Treasury Regulation §1.415-2(d), any of the special timing
rules of Treasury Regulation §1.415-2(e) or any of the special rules provided in
Treasury Regulation §1.415-2(g).
          In lieu of the foregoing, if, in the transaction constituting a Change
of Control, the Company is merged with or acquired by another entity, and
immediately following the Change of Control the stock of either the Company or
the acquirer or successor in such transaction is publicly traded on an
established securities market or otherwise, then the Executive shall be
considered a key employee for the period between the effective date of such
transaction and the next specified employee effective date of the acquirer or
survivor if the Executive is on the combined list of the specified employees of
each entity participating in the transaction, as re-ordered to identify the top
50 key employees (as well as 1% and 5% owners that are considered key employees)
in accordance with Treasury Regulations §1.409A-1(i)(6)(i).
     (h) For purposes of this Agreement, the Executive’s “Termination of
Employment” (or variations thereof, such as “Terminates Employment” or
“Employment Termination”) shall occur when the Executive permanently ceases to
perform services for the Company and its Affiliated Companies as an employee or
when the level of bona fide services the Executive performs as an employee of
the Company and its Affiliated Companies permanently decreases to no more than
twenty percent (20%) of the average level of bona fide services performed by the
Executive (whether as an employee or independent contractor) for the Company and
its Affiliated Companies over the immediately preceding thirty-six (36)-month
period (or such lesser period of services). Notwithstanding the foregoing, if
the Executive takes a leave of absence for purposes of military leave, sick
leave or other bona fide reason, the Executive will not be deemed to have
experienced a Termination of Employment for the first six (6) months of the
leave of absence, or if longer, for so long as the Executive’s right to
reemployment is provided either by statute or by contract, including this
Agreement; provided that if the leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than six (6) months, where
such impairment causes the Executive to be unable to perform the duties of his
or her position of employment or any substantially

12



--------------------------------------------------------------------------------



 



similar position of employment, the leave may be extended by the Company for up
to twenty-nine (29) months without causing a Termination of Employment.
     12. Employment Period. The Company hereby agrees to continue the Executive
in its employ for the period commencing on the Effective Date and ending on the
second anniversary of such date (the “Employment Period”), subject to the
provisions of Section 4.
     13. Terms of Employment. (a) Position and Duties. i. During the Employment
Period, (A) the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned at any time during the 90-day period immediately
preceding the Effective Date and (B) the Executive’s services shall be performed
at the location where the Executive was employed immediately preceding the
Effective Date or any office or location less than 35 miles from such location.
     ii. During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.
     (b) Compensation. i. Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (“Annual Base Salary”), which
shall be paid at a monthly rate, at least equal to twelve times the highest
monthly base salary paid or payable to the Executive by the Company and its
Affiliated Companies for any month during the twelve-month period immediately
preceding the month in which the Effective Date occurs. During the Employment
Period, the Annual Base Salary shall be reviewed at least annually and shall be
increased at any time and from time to time as shall be substantially consistent
with increases in base salary generally awarded in the ordinary course of
business to other peer executives of the Company and its Affiliated Companies.
Any increase in Annual Base Salary shall not serve to limit or reduce any

13



--------------------------------------------------------------------------------



 



other obligation to the Executive under this Agreement. Annual Base Salary shall
not be reduced after any such increase and the term Annual Base Salary as
utilized in this Agreement shall refer to Annual Base Salary as so increased.
     ii. Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the average annualized (for
any fiscal year consisting of less than twelve full months or with respect to
which the Executive has been employed by the Company for less than twelve full
months) bonuses paid or payable, including any amount that would have been paid
or have been payable were it not for a mandatory or voluntary deferral of such
amount, including pursuant to the Annual and Long-Term Incentive Plans or any
counterpart or successor plan(s) thereto, to the Executive by the Company and
its Affiliated Companies in respect of the three fiscal years immediately
preceding the fiscal year in which the Effective Date occurs (the “Recent
Average Bonus”). Each such Annual Bonus shall be paid no later than the
fifteenth (15th) day of the third month of the fiscal year next following the
fiscal year for which the Annual Bonus is awarded, unless the Executive shall
elect to defer the receipt of such Annual Bonus in accordance with the terms of
any deferred compensation plan then in effect.
     iii. Incentive, Savings and Retirement Plans. During the Employment Period,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its Affiliated Companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its Affiliated Companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its Affiliated Companies. The amount
payable to the Executive under any such incentive program(s) for any performance
period will be reduced (but not below zero) by the amount of the Annual Bonus
paid or payable to the Executive for such performance period in accordance with
Section 3(b)(ii) above. Any amounts thereafter payable to the Executive under
the incentive program(s) for any performance period shall be paid no later than
the fifteenth (15th) day of the third month of the fiscal year next following
the fiscal year that includes the performance period for which such payments are
awarded.

14



--------------------------------------------------------------------------------



 



     iv. Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its Affiliated
Companies (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel, accident insurance plans and programs) to the extent applicable
generally to other peer executives of the Company and its Affiliated Companies,
but in no event shall such plans, practices, policies and programs provide the
Executive with benefits which are less favorable, in the aggregate, than the
most favorable of such plans, practices, policies and programs in effect for the
Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, those provided generally
at any time after the Effective Date to other peer executives of the Company and
its Affiliated Companies.
     v. Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its Affiliated Companies in effect for the
Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
Affiliated Companies.
     vi. Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the Company and its Affiliated Companies in
effect for the Executive at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its Affiliated Companies.
     vii. Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its Affiliated Companies at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided generally at any time thereafter with respect to other peer
executives of the Company and its Affiliated Companies.
     viii. Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its Affiliated

15



--------------------------------------------------------------------------------



 



Companies as in effect for the Executive at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect generally at any time thereafter with respect to other peer
incentives of the Company and its Affiliated Companies.
     14. Termination of Employment. (a) Death or Disability. The Executive’
shall Terminate Employment automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to the Executive or his
legal representative written notice in accordance with Section 11(b) of this
Agreement of its intention to Terminate the Executive’s Employment. In such
event, the Executive’s Termination of Employment shall occur effective on the
30th day after receipt of such notice by the Executive or his legal
representative (the “Disability Effective Date”), provided that, within the
30 days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full time basis for 180 consecutive business days as a
result of a medically determinable physical or mental impairment that can be
expected to result in death or is otherwise total and permanent as determined by
a physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative (such agreement as to
acceptability not to be withheld unreasonably).
     (b) Cause. The Company may Terminate the Employment of the Executive during
the Employment Period for Cause. For purposes of this Agreement, “Cause” shall
mean (i) repeated violations by the Executive of the Executive’s obligations
under Section 3(a) of this Agreement (other than as a result of incapacity due
to physical or mental illness) which are demonstrably willful and deliberate on
the Executive’s part, which are committed in bad faith or without reasonable
belief that such violations are in the best interests of the Company and which
are not remedied in a reasonable period of time after receipt of written notice
from the Company specifying such violations or (ii) the conviction of the
Executive of a felony involving moral turpitude. For purposes of this
Section 4(b), no act, or failure to act, on the part of the Executive shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith or without reasonable belief that the Executive’s action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
upon the instructions of the Chief Executive Officer of the Company or a senior
officer of the Company or based upon the advice of counsel for the Company (or
any act which the Executive omits to do because of the Executive’s reasonable
belief that such act would violate law or the Company’s standards of ethical
conduct in its corporate policies) shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company. The cessation of employment of the Executive shall not be deemed to
be for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board (excluding the Executive,
if the Executive is a member of the Board) at a meeting of the Board called

16



--------------------------------------------------------------------------------



 



and held for such purpose (after reasonable notice is provided to the Executive
and the Executive is given an opportunity, together with counsel for the
Executive, to be heard before the Board), finding that, in the good faith
opinion of the Board, the Executive committed the conduct described in
Section 4(b)(i) or 4(b)(ii), and specifying the particulars thereof in detail.
     (c) Without Cause. The Company may Terminate the Employment of Executive
during the Employment Period without Cause, in which event, without limitation,
the provisions of Section 5 shall apply.
     (d) Good Reason. The Executive may Terminate Employment for Good Reason
during the Employment Period. For purposes of this Agreement, “Good Reason”
shall mean the occurrence of any of the following events:
     i. the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 3(a) of this Agreement, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;
     ii. any failure by the Company to comply with any of the provisions of
Section 3(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;
     iii. the Company’s requiring the Executive to be based at any office or
location other than that described in Section 3(a)(i)(B) hereof;
     iv. any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement;
     v. any failure by the Company to comply with and satisfy Section 10(c) of
this Agreement; or
     vi. the Company’s request that the Executive perform any illegal, or
wrongful act in violation of the Company ‘s code of conduct policies.
For purposes of this Section 4(d), any good faith determination of “Good Reason”
made by the Executive shall be conclusive. Anything in this Agreement to the
contrary notwithstanding, a Termination of Employment by the Executive for any
reason or no reason during the 30-day period immediately following the first
anniversary of the

17



--------------------------------------------------------------------------------



 



Effective Date shall be deemed to be a Termination of Employment by the
Executive for Good Reason for all purposes of this Agreement.
     (e) Without Good Reason. The Executive’s employment may be terminated
during the Employment Period by the Executive without Good Reason.
     (f) Notice of Termination. Any Termination of the Executive’s Employment by
the Company or by the Executive shall be communicated by a Notice of Termination
given to the other party hereto. Such Notice of Termination shall satisfy the
requirements set forth in Section 11(b) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement which is relied upon as a
basis for the Termination of the Executive’s Employment, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for Termination of the Executive’s Employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the Date of
Termination (which date shall not be more than fifteen (15) days after the date
the Notice of Termination is tendered to the other party). The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights under this Agreement. Subject to the
provisions of Section 5, the Executive’s Employment Period ends at 11:59 p.m. on
the Executive’s Date of Termination.
     (g) Date of Termination. “Date of Termination” means the date of which the
Executive’s Termination of Employment occurs, as follows: (i) if the Executive’s
Termination of Employment is by the Company for Cause, or by the Executive for
Good Reason or for other than Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if the
Executive’s Termination of Employment is by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination and (iii) if the Executive’s Termination of Employment is by reason
of death or Disability, the date of death of the Executive or the Disability
Effective Date, as the case may be.
     15. Obligations of the Company upon Termination. (a) Good Reason; Other
Than for Cause, Death or Disability. If, during the Employment Period, the
Executive’s Termination of Employment shall be by Company other than for Cause
or Disability or by the Executive for Good Reason:
     i. the Company shall pay to the Executive in a lump sum in cash the
aggregate of the following amounts (such aggregate amounts shall be hereinafter
referred to as the “Special Termination Amount”):
     (1) the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination and any Annual Bonus(es) that

18



--------------------------------------------------------------------------------



 



relate to performance periods that have ended on or before the Date of
Termination, (2) the product of (x) the higher of (I) the Recent Average Bonus
and (II) the Annual Bonus paid or payable, including any amount that would have
been paid or would be payable were it not for a mandatory or voluntary deferral
of such amount (and annualized for any fiscal year consisting of less than
twelve full months or for which the Executive has been employed for less than
twelve full months) for the most recently completed fiscal year during the
Employment Period, if any (the “Highest Annual Bonus”) and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365 (provided that, if the
Executive’s Date of Termination is the same day as a Change of Control occurs as
defined in the Annual and Long-Term Incentive Plans or any counterpart or
successor plans thereto, the amount payable under this clause (2) shall be
reduced (but not below zero) by the amounts paid or payable under such plans as
a result of the Change of Control); and (3) any accrued vacation pay; in each
case to the extent not theretofore paid (the sum of the amounts described in
clauses (1), (2), and (3) shall be hereinafter referred to as the “Accrued
Obligations”); and
     (2) the amount equal to the product of (1) three and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Highest Annual Bonus; and
     (3) a separate lump-sum supplemental retirement benefit equal to:
     (1) if the Executive is participating in the Johnson Controls, Inc. Pension
Plan (or any successor plan thereto) (the “Pension Plan”) and/or is accruing a
supplemental defined benefit amount under the Johnson Controls, Inc. Restoration
Benefit Plan (the “Restoration Plan”) or any other supplemental and/or excess
retirement plan that provides a defined benefit-type accrual for the Executive
(the “SERP”) as of the Effective Date, the amount, if any, by which (A) the
actuarial equivalent single-sum value (utilizing for this purpose the actuarial
assumptions utilized to determine lump sum payments as of the Date of
Termination with respect to the Pension Plan) of the benefit payable under the
Pension Plan, the related defined benefit component of the Restoration Plan or
any other SERP which the Executive would receive if the Executive’s employment
continued at the compensation level provided for in Sections 3(b)(i) and
3(b)(ii) of this Agreement until the second anniversary of the Effective Date,
assuming for this purpose that all accrued benefits are fully vested and that
benefit accrual formulas and the actuarial assumptions are no less advantageous
to the Executive than those most favorable to the Executive and in effect during
the 90-day period immediately preceding the Effective Date and assuming that the
benefits commence on the earliest date following Termination of Employment

19



--------------------------------------------------------------------------------



 



on which the Executive would be eligible to commence benefits under the Pension
Plan, exceeds (B) the actuarial equivalent single-sum value (utilizing for this
purpose the same actuarial assumptions as were utilized in clause (1) above) of
the Executive’s actual benefit (paid or payable) with payment assumed to have
commenced at the same time as under clause (1) above, if any, under the Pension
Plan, the Restoration Plan and the SERP; or
     (2) if the Executive is participating in the Johnson Controls, Inc. Savings
and Investment (401k) Plan, or any successor plan thereto (the “SIP”), and/or is
eligible for any supplemental defined contribution benefits under the
Restoration Plan or any other supplemental or excess retirement plan that
provides a defined contribution-type benefit for the Executive (the “DC SERP”)
as of the Effective Date, the amount equal to the Company non-matching and
non-elective deferral contributions that would have been made for the Executive
under the SIP, the Restoration Plan and the DC SERP if the Executive’s
employment continued at the compensation level provided for in Sections 3(b)(i)
and 3(b)(ii) of this Agreement until the second anniversary of the Effective
Date, assuming for this purpose that the Executive’s accounts are fully vested
and that the contribution formulas are no less advantageous to the Executive
than those most favorable to the Executive and in effect during the 90-day
period immediately preceding the Effective Date, but determined without regard
to any interest such amounts would have earned until the second anniversary of
the Effective Date.
          Such lump sum shall be paid within thirty (30) business days after the
Executive’s Separation from Service, provided that (x) if the Executive is a
Specified Employee, payment will be delayed until no earlier than six (6) months
and no later than seven (7) months after the date of the Executive’s Separation
from Service, and if so delayed, such payment shall be accompanied by a payment
of interest at an annual rate equal to the “prime rate” as published from time
to time by The Wall Street Journal, such rate changing as and when such
published rate changes (the “Prime Rate”), compounded quarterly, and (y) if the
Effective Date is prior to a Change of Control pursuant to Section 1(a)(ii),
payment will be made within thirty (30) business days following the Change of
Control.
     ii. until the second anniversary of the Effective Date, or such longer
period as any plan, program, practice or policy may provide, the Company shall
continue welfare benefits to the Executive and/or the Executive’s family at
least equal to those which would have been provided to them in accordance with
the plans, programs, practices and policies described in Section 3(b)(iv) of
this Agreement if the Executive’s Employment had not been Terminated in
accordance with the most favorable plans, practices, programs or policies of the
Company and its Affiliated Companies applicable generally to other peer
executives and their families during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and

20



--------------------------------------------------------------------------------



 



its Affiliated Companies and their families, provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer-provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility. For
purposes of determining eligibility of the Executive for retiree benefits
pursuant to such plans, practices, programs and policies, the Executive shall be
considered to have remained employed until the second anniversary of the
Effective Date and to have retired on the last day of such period. With respect
to the foregoing:
     (1) If applicable, following the end of the COBRA continuation period, if
such health care coverage is provided under a health plan that is subject to
Code Section 105(h), benefits payable under such health plan shall comply with
the requirements of Treasury regulation section 1.409A-3(i)(1)(iv)(A) and
(B) and, if necessary, the Company shall amend such health plan to comply
therewith. The continuation of health care coverage hereunder shall count as
COBRA continuation coverage;
     (2) If the Executive is a Specified Employee, then during the first six
(6) months following the Executive’s Separation from Service, the Executive
shall pay the Company for any life insurance coverage that provides a benefit in
excess of $50,000 under a group term life insurance policy. After the end of
such six (6)-month period, the Company shall make a cash payment to the
Executive equal to the aggregate premiums paid by the Executive for such
coverage, and such payment shall be credited with interest at an annual rate
equal to the Prime Rate, compounded quarterly, and thereafter such coverage
shall be provided at the expense of the Company for the remainder of the period
ending on the second anniversary of the Effective Date; and
     (3) If the Effective Date is prior to a Change of Control pursuant to
Section 1(a)(ii), then the Company shall fulfill its obligations hereunder by
providing retroactive welfare benefits coverage to the Executive’s Date of
Termination and, if the Executive has paid COBRA premiums for health care
coverage from the Date of Termination through the date of the Change of Control,
the Company shall reimburse the Executive for the aggregate amount of such COBRA
premiums within thirty (30) business days following the Change of Control,
without liability for interest thereon; and
     iii. to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive

21



--------------------------------------------------------------------------------



 



pursuant to this Agreement under any plan, program, policy or practice or
contract or agreement of the Company and its Affiliated Companies (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”).
     (b) Death. If the Executive’s Termination of Employment is by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of the Special Termination Amount and the
timely payment or provision of Other Benefits. The Special Termination Amount
shall be paid to the Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination. With respect to the
provision of Other Benefits, the term Other Benefits as utilized in this Section
5(b) shall include, and the Executive’s family shall be entitled to receive,
benefits at least equal to the most favorable benefits provided by the Company
and any of its Affiliated Companies to surviving families of peer executives of
the Company and such Affiliated Companies under such plans, programs, practices
and policies relating to family death benefits, if any, as in effect with
respect to other peer executives and their families at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive and/or the Executive’s family, as in effect on the date of the
Executive’s death with respect to other peer executives of the Company and its
Affiliated Companies and their families.
     (c) Disability. If the Executive’s Termination of Employment is by reason
of the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of the Special Termination Amount and the timely payment or provision of Other
Benefits. The Special Termination Amount shall be paid to the Executive at the
same time and in the same manner as the payment would be made pursuant to
Section 5(a). With respect to the provision of Other Benefits, the term Other
Benefits as utilized in this Section 5(c) shall include, and the Executive shall
be entitled after the Disability Effective Date to receive, disability and Other
Benefits at least equal to the most favorable of those generally provided by the
Company and its Affiliated Companies to disabled executives and/or their
families in accordance with such plans, programs, practices and policies
relating to disability, if any, as in effect generally with respect to other
peer executives and their families at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive
and/or the Executive’s family, as in effect at any time thereafter generally
with respect to other peer executives of the Company and its Affiliated
Companies and their families.
     (d) Termination by Company for Cause; Termination by Executive for Other
than for Good Reason.
     i. If the Executive’s Termination of Employment during the Employment
Period is by the Company for Cause, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay to the
Executive his Annual Base Salary through the Date of Termination (subject to any
deferral election then in effect) and the

22



--------------------------------------------------------------------------------



 



payment, in accordance with the terms of the Johnson Controls, Inc. Executive
Deferred Compensation Plan and the Johnson Controls, Inc. Retirement Restoration
Plan (or other relevant nonqualified deferred compensation plan), of any
previously vested amounts, in each case to the extent theretofore unpaid.
     ii. If the Executive voluntarily Terminates Employment during the
Employment Period, excluding a Termination of Employment for Good Reason, this
Agreement shall terminate without further obligations to the Executive, other
than for Accrued Obligations and the timely payment or provision of Other
Benefits. In such case, all Accrued Obligations shall be paid to the Executive
in a lump sum in cash within thirty (30) business days of the Executive’s
Separation from Service; provided that if the Executive is a Specified Employee,
payment will be delayed until no earlier than six (6) months and no later than
seven (7) months after the date of Separation from Service, and, if so delayed,
such payment shall be credited with interest at an annual rate equal to the
Prime Rate, compounded quarterly.
     16. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its Affiliated Companies
and for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company or any of its Affiliated Companies. Amounts which are
vested benefits or which the Executive is otherwise entitled to receive under
any plan, policy, practice or program of or any contract or agreement with the
Company or any of its Affiliated Companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement.
     17. Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and, except as provided
in Section 6(a)(ii), such amounts shall not be reduced whether or not the
Executive obtains other employment. The Company agrees to pay, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the Prime Rate, compounded quarterly. The Company shall make
such payment to the Executive within thirty (30) business days (but in no event
later than the end of the

23



--------------------------------------------------------------------------------



 



calendar year following the calendar year in which the Executive incurred such
fees and expenses) following receipt from the Executive of documentation
substantiating such fees and expenses.
     18. Certain Additional Payments by the Company.
     (a) Anything in this Agreement to the contrary notwithstanding and except
as set forth below, in the event it shall be determined that any Payment would
be subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Executive of all taxes (and any interest or penalty imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Notwithstanding the foregoing
provisions of this Section 8(a), if it shall be determined that the Executive is
entitled to the Gross-Up Payment, but that the Parachute Value of all Payments
does not exceed 110% of the Safe Harbor Amount, then no Gross Up Payment shall
be made to the Executive and the amounts payable under this Agreement shall be
reduced so that the Parachute Value of all Payments, in aggregate, equals the
Safe Harbor Amount. The reduction of the amounts payable hereunder, if
applicable shall be made by first reducing the Payments under Section
5(a)(i)(B), unless an alternative method of reduction is elected by the
Executive, and in any event shall be made in such a manner as to maximize the
Value of all Payments actually made to the Executive. For purposes of reducing
the Payments to the Safe Harbor Amount, only amounts payable under this
Agreement (and no other Payments) shall be reduced. If the reduction of the
amount payable under this Agreement would not result in a reduction of the
Parachute Value of all Payments to the Safe Harbor Amount, no amounts payable
under the Agreement shall be reduced pursuant to Section 8(a). The Company’s
obligation to make Gross-Up Payments under this Section 8 shall not be
conditioned upon the Executive’s Termination of Employment.
     (b) Subject to the provisions of Section 8(c), all determinations required
to be made under this Section 8, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by
PricewaterhouseCoopers LLP or such other certified public accounting firm as may
be designated by the Executive (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is requested by the Company. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change of Control, the Executive shall appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 8, shall be paid by the Company to the Executive: (1) if the
Effective Date is prior to a Change

24



--------------------------------------------------------------------------------



 



of Control pursuant to Section 1(a)(ii), within thirty (30) business days
following the Change of Control, or if later, within five (5) business days of
the receipt of the Accounting Firm’s determination, but no later than 21/2
months following the year in which the Change of Control occurs; (2) if the
Executive’s Termination of Employment is on or after a Change of Control and the
Executive is a Specified Employee, no earlier than six (6) months and no later
than seven (7) months after the date of the Executive’s Separation from Service,
and such Gross-Up Payment shall be credited with interest at an annual rate
equal to the Prime Rate, compounded quarterly or (3) otherwise, within ninety
(90) days following the Executive’s Separation from Service; provided that the
Executive shall not have discretion to choose the tax year in which the Gross-Up
Payment shall be made if the calendar year ends during any such payment period.
          Notwithstanding the foregoing, if the Executive is required to pay the
excise tax imposed under Code Section 4999 prior to the applicable payment date
for the Gross-Up Payment described hereinabove (such as, for instance, because
other payments due to the Executive without regard to this Agreement cause the
Excise Tax to be due), then the Company shall promptly reimburse the Executive
for the amount of Excise Taxes paid by the Executive under Code Section 4999,
plus an amount equal to the additional taxes imposed on the Executive due to the
Company’s reimbursement of the Excise Tax and such additional taxes. In no event
shall the payment described in this paragraph be paid to the Executive later
than the end of the calendar year following the year in which the Executive
remits such taxes. In such event, the Gross-Up Payment, if and when paid, shall
be reduced by the payment previously made to the Executive under this paragraph.
          If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall furnish the Executive with a written opinion that failure to
report the Excise Tax on the Executive’s applicable federal income tax return
would not result in the imposition of a negligence or similar penalty. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Code
Section 4999 at the time of the initial determination by the Accounting Firm
hereunder it is possible that Gross-Up Payments which will not have been made by
the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 8(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred. Any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive following the date the Executive remits the taxes, or if earlier, the
date the Internal Revenue Service assesses such additional taxes, but no later
than the calendar year following the calendar year in which the Executive remits
the additional taxes. The Executive shall provide written notice to the Company
and documentation substantiating the amount of additional taxes paid or
assessed.
     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment or Underpayment. Such notification shall be
given

25



--------------------------------------------------------------------------------



 



as soon as practicable but no later than ten (10) business days after the
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
thirty (30)-day period following the date on which it gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:
     i. give the Company any information reasonably requested by the Company
relating to such claim,
     ii. take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
     iii. cooperate with the Company in good faith in order to effectively
contest such claim, and
     iv. permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 8(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such payment or with respect to any imputed income with respect to such payment;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

26



--------------------------------------------------------------------------------



 



     (d) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 8(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 8(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 8(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after the
Company’s receipt of notice of such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.
          Notwithstanding any other provision of this Section 8, the Company,
may in its sole discretion, in lieu of making a payment to the Executive,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding.
          Definitions. The following terms shall have the following meanings for
purposes of this Section 8.
          “Excise Tax” shall mean the Excise Tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with the respect to such
Excise Tax.
          “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.
          A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.
          The “Safe Harbor Amount” means 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.
          “Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.
     19. Confidential Information. (a) The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge

27



--------------------------------------------------------------------------------



 



or data relating to the Company or any of its Affiliated Companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its Affiliated Companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
During employment and for two years after the Executive’s Termination of
Employment, the Executive, except as may otherwise be required by law or legal
process, shall not use any such information except on behalf of the Company and
shall not communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. This covenant shall
survive the termination of this Agreement. Nothing in this paragraph is intended
or shall be construed to limit in any way Executive’s independent duty not to
misappropriate Trade Secrets of the Company.
     (b) “Trade Secret” means information of the Company and its Affiliated
Companies, including a formula, pattern, compilation, program, device, method,
technique or process, that derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and that is the subject of efforts by the Company or
an Affiliated Company to maintain its secrecy that are reasonable under the
circumstances. During employment with the Company and its Affiliated Companies,
Executive shall preserve and protect Trade Secrets from unauthorized use or
disclosure, and after Termination of Employment, Executive shall not use or
disclose any Trade Secret until such time as that Trade Secret is no longer a
secret as a result of circumstances other than a misappropriation involving the
Executive.
     20. Successors. (a) This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.
     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
     (c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effective date of such purchase,
merger, consolidation or other transaction shall be a breach of this Agreement
constituting “Good Reason” hereunder, except that for purposes of implementing
the foregoing, the date upon which such purchase, merger, consolidation or other
transaction becomes effective shall be deemed the Date of Termination. As used
in this Agreement, “Company” shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

28



--------------------------------------------------------------------------------



 



     21. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Wisconsin, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
     (b) All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
 
If to the Company:
Johnson Controls, Inc.
5757 North Green Bay Avenue
Milwaukee, Wisconsin 53209
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
     (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (d) The Company may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation. In addition, if prior to the date of
payment of any payment hereunder, the Federal Insurance Contributions Act
(FICA) tax imposed under Sections 3101, 3121(a) and 3121(v)(2), where
applicable, becomes due with respect to any payment or benefit to be provided
hereunder, the Company shall (unless otherwise directed by the Executive, to the
extent such direction does not cause a violation of Code Section 409A) provide
for an immediate payment of the amount needed to pay the Executive’s portion of
such tax (plus an amount equal to the taxes that will be due on such amount) and
the Special Termination Amount shall be reduced accordingly.
     (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the

29



--------------------------------------------------------------------------------



 



failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to Terminate
Employment for Good Reason pursuant to Section 4(c)(i)-(v) of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.
     (f) The Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and, prior
to the Effective Date, may be terminated by either the Executive or the Company
at any time. Moreover, if prior to the Effective Date, (i) the Executive’s
employment with the Company terminates or (ii) the Executive ceases to be an
officer of the Company, then the Executive shall have no further rights under
this Agreement. From and after the Effective Date, this Agreement shall
supersede any other employment agreement between the parties.
     (g) This Agreement shall be governed by the laws of the State of Wisconsin,
without reference to conflict of law principles thereof.
     i. If, after a Change of Control, any payment amount or the value of any
benefit under this Agreement is required to be included in an Executive’s income
prior to the date such amount is actually paid or the benefit provided as a
result of the failure of this Agreement (or any other arrangement that is
required to be aggregated with this Agreement under Code Section 409A) to comply
with Code Section 409A, then the Executive shall receive a payment, in a lump
sum, within ninety (90) days after the date it is finally determined that the
Agreement (or such other arrangement that is required to be aggregated with this
Agreement) fails to meet the requirements of Section 409A of the Code; such
payment shall equal the amount required to be included in the Executive’s income
as a result of such failure and shall reduce the amount of payments or benefits
otherwise due hereunder.
     ii. The Company and the Executive intend the terms of this Agreement to be
in compliance with Section 409A of the Code. To the maximum extent permissible,
any ambiguous terms of this Agreement shall be interpreted in a manner which
avoids a violation of Section 409A of the Code.
     (h) To avoid a violation of Section 409A of the Code, the Executive
acknowledges that, with respect to payments that may be payable or benefits that
may be provided under this Agreement that are subject to Section 409A of the
Code and that are not timely paid or provided, the Executive must make a
reasonable, good faith effort to collect any payment or benefit to which the
Executive believes the Executive is entitled hereunder no later than ninety
(90) days after the latest date upon which the payment should have been made or
benefit provided under this Agreement, and if not paid or provided, must take
further enforcement measures within one hundred eighty

30



--------------------------------------------------------------------------------



 



(180) days after such latest date. Failure to comply with these deadlines will
not result in the loss of any payment or benefit to which the Executive is
otherwise entitled.
          IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s
hand and, pursuant to the authorization from its Board of Directors, the Company
has caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.

         
 
  JOHNSON CONTROLS, INC.    
 
       
 
  By:    
 
 
 
Stephen A. Roell, CEO    

31